El Juez Asociado Señor Todd, Jr.,
emitió la opinión del tribunal.
En la denuncia en este caso-se imputó al acusado Mónse-rrate Toro Santana una infracción de la sección 4 de la Ley húm. 25 de 17 de julio de 1935 ((2) pág. 153), que declara estorbo público los juegos denominados Boli-Pool, Bolita, etc., ■consistente dicha infracción en que “se le ocuparon, en mo-mentos que los transportaba o conducía en la mano 52,200 quintos de boli-pool o bolita, . . .”. Fué convicto, en grado *724apelativo, por la Corte de Distrito de Ponce y, sentenciada a pagar una multa de $50 y las costas, apeló para ante esta Corte Suprema.
El segundo error señalado es al efecto de que la corte inferior erró en la apreciación de la prueba y estimar la misma suficiente para condenar. El fiscal de esta Corte, en su alegato, se'fia allanado a la revocación solicitada por el apelante por considerar que este error fué cometido. Veamos.
El artículo 4 de la ley antes mencionada dispone, en lo pertinente, que “Toda persona que fuere sorprendida por-tando o conduciendo- cualquier papeleta, billete, t'ichet, libreta, lista de números o implementos, a sabiendas de que se uti-lizan o están utilizando para los juegos ilegales de la ‘bolita’,, ‘boli-pool’, etc.”, convicta que fuere de dicho hecho podrá ser castigada en la forma que dicho artículo provee.
La declaración del único testigo de cargo en este caso fué al efecto de que al allanar la casa de Marcelo Santana en Yauco “. . . sorprendimos a este joven (el acusado) en uno de los cuartos de su casa que manipulaba allí billetes de boli-pool o boletos de una lotería clandestina que se juega en Puerto Rico con las últimas tres cifras del premio mayor de la Lotería de Santo Domingo; los echaba dentro de un maletín, ...” Que' el acusado “bregaba con la bolita y la echaba dentro de un maletín. ’ ’
Esa fué toda la prueba de cargo en relación con el’delito imputado. A nuestro juicio es claramente insuficiente.- El hecho de que el dueño de la casa, al declarar como testigo de defensa, dijera que él no sabía como habían llegado esos boletos o papeletas a su casa, no justificaba a la corte inferior a concluir como lo hizo al dictar sentencia, de que fué el acusado quien llevó dicho material a la casa de Marcelo Santana.
Los verbos “portar” y “conducir” usados en el artículo cuarto, supra, significan “llevar o traer” y “llevar, trans-portar de una parte a otra,” respectivamente, según el Dio-*725cionario de la Lengua Española publicado por la Real Academia. La modalidad especificada en dicho artículo cuarto, por tanto, es distinta a la del artículo tercero de la misma ley que trata sobre la “manipulación” de los juegos antes mencionados.
En el caso de Pueblo v. Portalatín, 63 D.P.R. 641, resolvi-mos, citando del sumario, que “Prueba que sólo demuestra que el acusado se dedicaba a la venta de tickets del juego de iboli-pool’ no sostiene una acusación por explotar y manipu-lar dicho juego. La incongruencia entre la acusación y la prueba, siendo fatal, basta para absolver al acusado.” Y en el curso de la opinión, después de analizar la prueba, dijimos a la página 643: “La prueba que acabamos de ex-poner no sostiene la acusación, pues aceptándola como cierta, los hechos que se imputan al acusado no constituyen una infracción a la sección 3. Lo que de dicha prueba resulta es que el acusado, al igual que los dos testigos antes men-cionados, infringió la sección 4 de la Ley, toda vez que uno y otros se dedicaban a la venta de tickets de ‘boli-pool.’ ”
En el caso de autos, la declaración del único testigo de cargo, aún aceptándola como cierta, es insuficiente para dejar demostrado que el acusado portaba o conducía los billetes de “boli-pool” en violación al artículo cuarto de la Ley ya que, según resolvimos en el caso de Pueblo v. Sálabarría, 57 D.P.R. 130, 133: “La letra clara de la ley no deja dudas de que la mera ocupación de los implementos en una casa, habitación, etc., no es suficiente para sostener una sentencia por infrac-ción a dicha ley.” (Bastardillas nuestras.) Tampoco puede constituirla del imputado delito de portar o conducir dichos implementos la mera ocupación de los billetes dentro de una casa por el hecho de que el acusado los estuviera metiendo dentro de un maletín.

Debe revocarse la sentencia apelada y absolverse al acu-sado.

El Juez Asociado Sr. Snyder no intervino.